Nott, J.
The only ground for a new trial in ,. "ii , _ , . this case, is. that the prosecutor gave the first blow, aT!<^ -hat the defendant struck in self-defence. Proof Prosecutor was the aggressor would not justify an enormous battery; nor, indeed, any, beyond the hounds of self-defence. On both points, there seems to be some doubt as to the facts in this case; it was, therefore, a proper case for the jury; and although the defendant has not been guilty oí a very great offence, he is not entitled to a new trial.
Justices Smith, Brevard and Grimke concurred.